Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 8/10/2021.
Claims 1-20 are pending.

Response to Argument
Applicant’s arguments, see pages 8-16, filled on 8/10/2021, with respect to claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 8, 11-12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik et al. (US 2020/0221504).

Regarding claim 1, Cirik discloses a method [Fig. 25, ¶¶ 256-273; an access procedure], comprising: 
initiating, by a processor of an apparatus, a random access preamble transmission [Fig. 25, ¶ 257; initiating a random access procedure at T1 (2504)]; 
performing, by the processor, a listen-before-talk (LBT) procedure before the random access preamble transmission [Fig. 25, ¶ 261; performing an LBT procedure (of plurality of LBT procedures) for each of the one or more uplink transmission opportunities (e.g., UL Resource-1 2520, UL resource-2 2530, and/or UL Resource-3 2540) before the preamble transmission at T2 (2506)]; 
determining, by the processor, whether the LBT procedure has failed [Fig. 25, ¶ 265; determining (e.g., detect) a failure of the first LBT procedure on the UL Resource-1 2520]; and 
performing, by the processor, a random access resource selection procedure in an event that the LBT procedure has failed [Fig. 25, ¶ 261, 265; performing a second LBT procedure on the UL Resource-2 2530 based on or in response to a failure of the first LBT procedure],
wherein the initiating of the random access preamble transmission comprises selectinq a first physical random-access channel (PRACH) occasion (PO) and a first preamble [Fig. 25, ¶ 257; wherein the initiating of the random access preamble transmission comprises of selecting a random access channel (PRACH) resource from a plurality of PRACH resources in the random access resource selection comprising least one preamble and least one PRACH occasion (e.g., UL Resource-1 2520], and
 wherein the performing of the random access resource selection procedure comprises selectinq a second PO [Fig. 25, 27, 30, ¶¶ 250, 305-306, 335-336; wherein the performing of the random access resource selection procedure comprises selecting at least one preamble and least one PRACH occasion (e.g., UL Resource-2 2530)] and a second preamble different from the first PO and the first preamble, respectively [¶ 231; separate LBT procedures for a first transmissions of the preamble 2030 and a second transmission of one or more TBs 2040, for example, based on f1 2210 and f2 2220 being configured in different channels, different subbands, different BWPs, and/or different UL carriers; also see ¶¶ 153, 241 (PRACH resource may comprise at least one preamble (e.g., associated with PREAMBLE_INDEX) and/or at least one PRACH occasion (e.g., time, frequency, code) on the second uplink BWP)].

Regarding claim 2, Cirik discloses the method of Claim 1.
Cirik further discloses receiving, by a media access control (MAC) layer of the processor, an LBT failure indication from a lower layer in an event that the LBT procedure has failed [¶¶ 259, 277; a lower layer (e.g., PHY, MAC) of the wireless device 110 may pass the first transport block to a higher layer of the wireless device (e.g., MAC, RRC), for example, based on or in response to detecting the first transport block].   

Regarding claim 8, Cirik discloses the method of Claim 1. 
Cirik further discloses wherein the performing comprises performing the random access resource selection procedure when a backoff timer is expired in an event that the LBT procedure is failed [¶¶ 680, 623; performing a third random-access resource selection in response to the back-off timer expiring in the event that first LBT procedure may fail (see ¶¶ 589-594)].   

Regarding claims 11, 12, and 18, the claims recite the apparatus comprises a transceiver and a processor (Fig. 9, ¶ 70; a wireless device comprises a wireless modem with a wireless radio transceiver and a baseband circuitry (e.g., a baseband processor)) to perform the functions of the methods recited as in claims 1, 2, and 8 respectively; therefore, claims 11, 12, and 18 are rejected along the same rationale that rejected in claims 1, 2, and 8 respectively.

	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 unpatentable over Cirik et al. (US 2020/0221504) in view of Uziel et al. (US 2017/0142754).

Regarding claim 3, Cirik discloses the method of Claim 1, but does not clearly disclose further comprising: indicating, by a physical layer of the processor, a result of the LBT procedure to a media access control (MAC) layer.
However, Uziel discloses indicating, by a physical layer of the processor, a result of the LBT procedure to a media access control (MAC) layer [¶¶ 37, 42, 45; a layer one or the PHY layer may be responsible for gaining access to a physical medium, determining channel conditions, that the PHY layer report indication of channel access failure].   
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “indicating, by a physical layer of the processor, a result of the LBT procedure to a media access control (MAC) layer” as taught by Uziel in the system of Cirik, so that it would provide link adaptation of the data or control channels and higher layer scheduling for a retransmission [see Uziel; 5].

Regarding claim 4, the combined system of Cirik and Uziel discloses the method of Claim 3.
Uziel further discloses receiving, by the processor, a configuration to enable the indicating of the result of the LBT procedure [¶¶ 37, 42, 45; that the PHY layer report indication of channel access failure].   

Regarding claim 5, the combined system of Cirik and Uziel discloses the method of Claim 3.
Uziel further discloses determining, by the processor, whether the random access preamble transmission is performed in an unlicensed spectrum [¶ 49; determine, at the eNodeB, to send a random access response to a UE within a random access window, as in block 610, and perform a listen-before-talk (LBT) to determine whether an unlicensed channel is available, as in block 620]; and 
enabling, by the processor, the indicating of the result of the LBT procedure in an event that the random access preamble transmission is performed in the unlicensed spectrum [¶ 49; detect a LBT failure at the eNodeB, wherein the LBT failure indicates that the unlicensed channel is unavailable to send the random access response during a PRACH opportunity, as in block 630 ].   

Regarding claim 6, the combined system of Cirik and Uziel discloses the method of Claim 3.
Uziel further discloses performing, by the processor, a random access response reception procedure in an event that the LBT procedure is successful [¶¶ 49; perform a listen-before-talk (LBT) to determine whether an unlicensed channel is available, as in block 620 and process, at the eNodeB, the random access response for transmission to the UE when the eNodeB is not subject to the LBT failure and during the random access window, as in block 640].   

Regarding claim 7, Cirik discloses the method of Claim 1, but does not explicitly disclose further comprising: performing, by a media access control (MAC) layer of the processor, the random access resource selection procedure in an event that no indication of a result of the LBT procedure is received from a lower layer.
However, Uziel discloses performing, by a media access control (MAC) layer of the processor, the random access resource selection procedure in an event that no indication of a result of the LBT procedure is received from a lower layer [¶¶ 34, 37, 42, 46; layer-to-layer LBT interfacing for logical DTX events, if the indicator conveys a failure to access a channel or a non-transmission, it may be interpreted as a logical DTX event when that no indication of a result of the LBT procedure is received from a lower layer].   
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “performing, by a media access control (MAC) layer of the processor, the random access resource selection procedure in an event that no indication of a result of the LBT procedure is received from a lower layer” as taught by Uziel in the system of Cirik, so that it would provide link adaptation of the data or control channels and higher layer scheduling for a retransmission [see Uziel; 5].

Regarding claims 13-17, the claims recite the apparatus of Claim 11 to perform the functions of the methods recited as in claims 3-7 respectively; therefore, claims 13-17 are rejected along the same rationale that rejected in claims 3-7 respectively.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 unpatentable over Cirik et al. (US 2020/0221504) in view of LIM et al. (WO/2017/136458).

Regarding claim 9, Cirik discloses the method of Claim 1, but does not clearly disclose further comprising: determining, by the processor, whether a message 3 transmission has failed; and 
discarding, by the processor, a temporary cell-radio network temporary identifier (TC-RNTI) received in a random access response message in an event that the message 3 transmission has failed.
However, LIM discloses further comprising: 
determining, by the processor, whether a message 3 transmission has failed [¶ 35; LBT failure can occur at the UE 410, and as a result, the UE 410 may be unable to transmit the connection request message (message 3) to the eNodeB 420]; and 
discarding, by the processor, a temporary cell-radio network temporary identifier (TC-RNTI) received in a random access response message in an event that the message 3 transmission has failed [¶ 37; If LBT fails at the UE 410 for the UL grant of the connection request message (message 3), the UE 410 can skip the UL grant].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: determining, by the processor, whether a message 3 transmission has failed; and discarding, by the processor, a temporary cell-radio network temporary identifier (TC-RNTI) received in a random access response message in an event that the message 3 transmission has failed” as taught by LIM in the system of Cirik, so that it would enable fair coexistence with the incumbent system [see LIM; 17].

Regarding claim 10, Cirik discloses the method of Claim 1 but does not clearly disclose determining, by the processor, whether a message 3 transmission has failed; and flushing, by the processor, a hybrid automatic repeat request (HARQ) buffer in an event that the message 3 transmission has failed.
However, LIM discloses further comprising: 
determining, by the processor, whether a message 3 transmission has failed [¶ 37; determining, by the processor, whether a message 3 transmission has failed]; and 
flushing, by the processor, a hybrid automatic repeat request (HARQ) buffer in an event that the message 3 transmission has failed [¶ 38; when the LBT fails at the UE 410 for the UL grant of the connection request message (message 3), the situation can be resolved using the MAC contention resolution timer, and a HARQ buffer can be flushed upon expiry].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining, by the processor, whether a message 3 transmission has failed; and flushing, by the processor, a hybrid automatic repeat request (HARQ) buffer in an event that the message 3 transmission has failed” as taught by LIM in the system of Cirik, so that it would enable fair coexistence with the incumbent system [see LIM; 17].

Regarding claims 19-20, the claims recite the apparatus of Claim 11 to perform the functions of the methods recited as in claims 9-10 respectively; therefore, claims 19-20 are rejected along the same rationale that rejected in claims 9-10 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, Pan et al. (US 2020/0112996) is also considered as relevant prior arts for rejection of in claims 1 and 11 for to perform a listen before talk ( LBT) procedure before the transmitter transmits the message to the gNB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469